DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 11 and 15 of U.S. Patent No. 11,081,770 in view of ZHENG et al. (US 2009/0243163).
With respect to claim 1,  U.S. Patent No. 11,081,770 claims a composite material for uses as a radiofrequency component comprising a low temperature firable material as an outer material having a scheelite structure and a high dielectric inner material located within the outer material that can be cofired together at a temperature of between 650 and 900 degrees Celsius. The inner material is shaped like a disc while the outer material is shaped like a ring (Claim 1). 
U.S. Patent No. 11,081,770 does not explicitly claim that the inner material is a rod of a magnetic garnet material and the outer material is a ring. ZHENG et al. discloses that the inner material is a rod of magnetic garnet material (Paragraph [0016] and [0020]; Figure 2) and allows for a more efficient method for making the assemblies (Paragraph [0004]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed 
Claim 2 is rejected by claim 3 of U.S. Patent No. 11,081,770. At an x=0.1, the formula comes out to Li-0.2Bi0.8Mo0.1V0.9O4. While not exactly overlapping with the claimed range, the courts have generally held that a prima facie case of obviousness exists where the claimed range or amount does not overlap but is merely close. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to adjust the amounts of the individual components in U.S. Patent No. 11,081,770 so that the proper dielectric constant and firing temperature can be achieved. This is evidenced by the claimed composition being provided in TABLE II in columns 9 and 10 as being appropriate for the outer scheelite material. 
Claims 3 and 7 are rejected by claim 3 of U.S. Patent No. 11,081,770. When the claimed x and z are 0, and x is 0 in U.S. Patent No. 11,081,770, the compositions are BiVO4. 
Claim 4 is rejected by claim 3 of U.S. Patent No. 11,081,770. When the claimed x is  0, and x is 0 in U.S. Patent No. 11,081,770, the compositions are BiVO4. 
Claims 8 and 9 are rejected by claim 2 of U.S. Patent No. 11,081,770. 
With respect to claim 10, U.S. Patent No. 11,081,770 claims a method for forming a composite material for use as an isolator or circulator in a radiofrequency device. The method comprises, providing a low temerpature firable outer material having a scheelite structure; entering a high dielectric inner material within an aperture in the low temperature firable outer material; co-firing the materials together at a temperature of between 650 and 900 degrees 
U.S. Patent No. 11,081,770 does not explicitly claim that the inner material is a rod of a magnetic garnet material and the outer material is a ring. ZHENG et al. discloses that the inner material is a rod of magnetic garnet material and the outer material is a ring (Paragraph [0016] and [0020]; Figures 2-6) and allows for a more efficient method for making the assemblies (Paragraph [0004]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the inner material of U.S. Patent No. 11,081,770 as a rod of magnetic garnet material and the outer material as a ring as taught by ZHENG et al., so that the composite assembly can be made more efficiently. 
The scheelite material is necessarily a crystalline material since the formula provided in instant claim 12 and by claim 11 of U.S. Patent No. 11,081,770 where the claimed x and z are 0, and x is 0 in U.S. Patent No. 11,081,770, the compositions are BiVO4. Thus, they are the same material.
Claim 11 is rejected by claim 11 of U.S. Patent No. 11,081,770. At an x=0.1, the formula comes out to Li-0.2Bi0.8Mo0.1V0.9O4. While not exactly overlapping with the claimed range, the courts have generally held that a prima facie case of obviousness exists where the claimed range or amount does not overlap but is merely close. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to adjust the amounts of the individual components in U.S. Patent No. 11,081,770 so that the proper dielectric constant and firing temperature can be achieved. This is evidenced by 
Claims 12, 13 and 17 are rejected by claim 11 of U.S. Patent No. 11,081,770. When the claimed x and z are 0, and x is 0 in U.S. Patent No. 11,081,770, the compositions are BiVO4. 
With respect to claim 16, ZHENG et al. discloses that the garnet rod contains yttrium (Paragraph [0020]). 
Claim 18 is rejected by claim 10 of U.S. Patent No. 11,081,770
With respect to claims 19 and 20, U.S. Patent No. 11,081,770 claims a radiofrequency isolator or circulator comprising a low temperature firable material as an outer material having a scheelite structure and a high dielectric inner material located within the outer material that can be cofired together at a temperature of between 650 and 900 degrees Celsius. The inner material is shaped like a disc while the outer material is shaped like a ring (Claim 15). 
U.S. Patent No. 11,081,770 does not explicitly claim that the inner material is a rod of a magnetic garnet material and the outer material is a ring. ZHENG et al. discloses that the inner material is a rod of magnetic garnet material (Paragraph [0016] and [0020]; Figure 2) and allows for a more efficient method for making the assemblies (Paragraph [0004]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the inner material of U.S. Patent No. 11,081,770 as a rod of magnetic garnet material and the outer material as a ring, as taught by ZHENG et al., so that the composite assembly can be made more efficiently. U.S. Patent No. 11,081,770 also claims that the outer material shrinks around the outer surface of the inner material (Claim 10). Given that the outer material is a ring and the inner material is a rod, the ring implicitly reduces in diameter around the rod so that no adhesive is used. 

__________________________________________________________________________

Claims 1, 3-7 and 10, 12-20 areprovisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 10 and 17-19 of copending Application No. 16/446,877 in view of ZHENG et al. (US 2009/0243163).
 With respect to claim 1, copending Application No. 16/446,877 claims a composite material for use as a radio frequency component comprising: a low temperature firable material as an outer material having a scheelite structure and a high dielectric inner material located within the outer material that can be cofired together at a temperature of between 650 and 900 degrees Celsius. The inner material is shaped like a disc while the outer material is shaped like a ring (Claims 1 and 3).
copending Application No. 16/446,877 does not explicitly claim that the inner material is a rod of a magnetic garnet material and the outer material is a ring. ZHENG et al. discloses that the inner material is a rod of magnetic garnet material (Paragraph [0016] and [0020]; Figure 2) and allows for a more efficient method for making the assemblies (Paragraph [0004]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the inner material of copending Application No. 16/446,877 as a rod of magnetic garnet material, as taught by ZHENG et al., so that the composite assembly can be made more efficiently. 
Claims 3 and 7
Claim 4 is rejected by claim 2 of copending Application No. 16/446,877. Specifically, when the claimed x is 0, the resulting material is the same as in claim 2 of copending Application No. 16/446,877. 
Claims 5 and 6 are rejected by claims 4 and 6 of copending Application No. 16/446,877
With respect to claim 10, copending Application No. 16/446,877 claims a method for forming a composite material for use as an isolator or circulator in a radio frequency device. The method comprises, providing a low temerpature firable outer material having a scheelite structure; entering a high dielectric inner material within an aperture in the low temperature firable outer material; co-firing the materials together at a temperature of between 650 and 900 degrees Celsius to shring the outer material around an outer surface of the inner material without the use of adhesive or glue (Claim 17). 
Copending Application No. 16/446,877 does not explicitly claim that the inner material is a rod of a magnetic garnet material and the outer material is a ring. ZHENG et al. discloses that the inner material is a rod of magnetic garnet material and the outer material is a ring (Paragraph [0016] and [0020]; Figures 2-6) and allows for a more efficient method for making the assemblies (Paragraph [0004]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the inner material of copending Application No. 16/446,877 as a rod of magnetic garnet material and the outer material as a ring as taught by ZHENG et al., so that the composite assembly can be made more efficiently. 
The scheelite material is necessarily a crystalline material since the formula provided in instant claim 12 and by claim 10 of copending Application No. 16/446,877 where the claimed x 4. Thus, they are the same material.
Claims 12 and 17 are rejectded by claim 18 of copending Application No. 16/446,877. Specifically, when the claims x and y are 0, the materials of claims 12 and 17 are the same as (e.g., BiVO4. ) copending Application No. 16/446,877. 
Claim 13 is rejected by claim 18 of copending Application No. 16/446,877. Specifically, when the claimed x is 0, the resulting material is the same as in claim 18 (e.g., BiVO4. ) of copending Application No. 16/446,877. 
Claims 14 and 15 are rejected by claim 18 of copending Application No. 16/446,877 
With respect to claim 16, ZHENG et al. discloses that the garnet rod contains yttrium (Paragraph [0020]). 
With respect to claim 17, ZHENG et al. discloses slicing the rod and cylinder assembly to for a plurality of disc shaped assemblies (Abstract). 
With respect to claims 19 and 20, copending Application No. 16/446,877 claims a radiofrequency isolator or circulator comprising a low temperature firable material as an outer material having a scheelite structure and a high dielectric inner material located within the outer material that can be cofired together at a temperature of between 650 and 900 degrees Celsius. The inner material is shaped like a disc while the outer material is shaped like a ring (Claim 19 and 3). 
copending Application No. 16/446,877 does not explicitly claim that the inner material is a rod of a magnetic garnet material and the outer material is a ring. ZHENG et al. discloses that the inner material is a rod of magnetic garnet material (Paragraph [0016] and [0020]; Figure 2) and allows for a more efficient method for making the assemblies (Paragraph [0004]). It would . 
This is a provisional nonstatutory double patenting rejection.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ALEX B EFTA/Primary Examiner, Art Unit 1745